     Case 1:18-cr-00112-DAD-BAM Document 44 Filed 05/26/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, CA Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5
     Attorneys for Defendant
 6   JEFFREY JOHN HANSEN

 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                     Case No. 1:18-cr-00112 DAD

12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING; ORDER THEREON
13    vs.
                                                    Date: June 22, 2020
14    JEFFREY JOHN HANSEN,                          Time: 10:00 a.m.
                                                    Judge: Hon. Dale A. Drozd
15                    Defendant.

16
17          IT IS HEREBY STIPULATED by and between the parties through their respective
18   counsel that the sentencing hearing scheduled for June 2, 2020 may be continued to June 22,
19   2020, at 9:00 a.m., or the soonest time thereafter convenient to the court.
20          The continuance is requested to allow additional time for defense investigation related to
21   sentencing, and to allow additional opportunities for defense counsel to communicate
22   confidentially with Mr. Hansen, who is housed at the Lerdo detention facility, prior to
23   sentencing.
24          Due to the pandemic, and the related quarantine at Lerdo, defense counsel has had no in
25   person communication with Mr. Hansen since his presentence interview, and no confidential
26   telephonic communications for several weeks. Also, given the sensitive nature of the information
27   contained in the PSR, a copy of the PSR was not mailed to Mr. Hansen out of concern for his
28   personal safety while incarcerated.
     Case 1:18-cr-00112-DAD-BAM Document 44 Filed 05/26/20 Page 2 of 2


 1          Lerdo is now coming off quarantine and confidential telephonic communications are

 2   resuming. The Federal Defender’s office has also provided an iPad to the US Marshals, who

 3   expect to deliver the device to Lerdo next week. Consequently, attorney client video

 4   communications, which will allow for the review of documents, should be available towards the

 5   end of next week. Mr. Hansen is willing to proceed with sentencing via zoom, but additional

 6   time is needed for preparation as confidential attorney client communications have been severely

 7   limited over the past two months. For this reason the defense is requesting a continuance to allow

 8   adequate time for necessary attorney client communication and defense preparation.

 9          The parties agree that the delay resulting from this request shall be excluded in the

10   interest of justice, and for effective defense investigation and preparation, pursuant to 18

11   U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

12                                                          McGREGOR W. SCOTT
                                                            United States Attorney
13   DATED: May 21, 2020                                    /s/ Brian W. Enos
                                                            BRIAN W. ENOS
14                                                          Assistant United States Attorney
                                                            Attorneys for Plaintiff
15
16                                                          HEATHER E. WILLIAMS
                                                            Federal Defender
17   DATED: May 21, 2020                                    /s/ Eric V. Kersten
                                                            ERIC V. KERSTEN
18                                                          Assistant Federal Defender
                                                            Attorneys for Defendant
19                                                          JEFFREY JOHN HANSEN

20
21                                                ORDER

22          IT IS SO ORDERED. For the reasons set forth above sentencing is continued to

23   June 22, 2020 at 10:00 a.m.

24   IT IS SO ORDERED.

25      Dated:     May 26, 2020
26                                                      UNITED STATES DISTRICT JUDGE

27
28
                                                      -2-
